DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keal (US 2018/0267074).
Regarding claim 1, Keal teaches a calibration apparatus of an inertial sensor, comprising: an obtaining unit configured to obtain an angular velocity value from the inertial sensor [0054]; a deriving unit configured to derive a distribution of a difference between temporally adjacent angular velocity values concerning a plurality of angular velocity values obtained by the obtaining unit during a given period [0054]; a determination unit configured to determine, based on the distribution, whether the 
Regarding clam 2, Keal teach the apparatus according to claim 1, wherein the obtaining unit is configured to obtain the angular velocity value at a predetermined period, and the given period is a period corresponding to a predetermined latest time from a current time [0045].
Regarding claim 3, Keal teaches the apparatus according to claim 1, wherein the deriving unit is configured to calculate an index value representing a feature of the distribution, and the determination unit determines, based on whether the index value satisfies a predetermined condition (Gaussian process), whether the inertial sensor is in the motionless state [0057].
Regarding claim 9, Keal teaches a head mounted display (HMD) including an inertial sensor and a calibration apparatus, wherein the calibration apparatus comprises: an obtaining unit configured to obtain an angular velocity value from the inertial sensor [0054]; a deriving unit configured to derive a distribution of a difference between temporally adjacent angular velocity values concerning a plurality of angular velocity values obtained by the obtaining unit during a given period [0054]; a determination unit configured to determine, based on the distribution (Gaussian), whether the inertial sensor is in a motionless state during the given period [0054]; and a correction unit configured to, if it is determined by the determination unit that the inertial sensor is in the 
Regarding claim10, Keal teaches the method of calibrating an inertial sensor, comprising: obtaining an angular velocity value from the inertial sensor; deriving a distribution of a difference between temporally adjacent angular velocity values concerning a plurality of angular velocity values obtained in the obtaining during a given period [0054]; determining, based on the distribution (Gaussian), whether the inertial sensor is in a motionless state during the given period [0057]; and if it is determined in the determining that the inertial sensor is in the motionless state, deciding a bias value of the inertial sensor based on the plurality of angular velocity values and correcting the obtained angular velocity value based on the bias value [0057].
Regarding claim 11, Keal teaches a non-transitory computer-readable recording medium storing a program [0051] for causing a computer to execute a calibration method of an inertial sensor, comprising: obtaining an angular velocity value from the inertial sensor; deriving a distribution of a difference between temporally adjacent angular velocity values concerning a plurality of angular velocity values obtained in the obtaining during a given period [0054]; determining, based on the distribution (Gaussian), whether the inertial sensor is in a motionless state during the given period [0057]; and if it is determined in the determining that the inertial sensor is in the motionless state, deciding a bias value of the inertial sensor based on the plurality of angular velocity values and correcting the obtained angular velocity value based on the bias value [0057].
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852